--------------------------------------------------------------------------------

Exhibit 10.19

Execution Version

SECOND AMENDING AGREEMENT

Made as of October 9, 2015

Among

SUNOPTA INC.
SUNOPTA FOODS INC.

as Borrowers

- and -

EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES
FROM TIME TO TIME PARTIES HERETO

as Lenders

- and -

CERTAIN AFFILIATES OF THE BORROWERS

as Obligors

- and -

BANK OF MONTREAL

as Agent

--------------------------------------------------------------------------------

SECOND AMENDING AGREEMENT

This second amending agreement is made as of the 9th day of October, 2015

A M O N G

  SUNOPTA INC.   SUNOPTA FOODS INC.       as Borrowers                          
                         and       EACH OF THE FINANCIAL INSTITUTIONS   AND
OTHER ENTITIES   FROM TIME TO TIME PARTIES HERETO       as Lenders              
                                     and       CERTAIN AFFILIATES OF THE
BORROWERS       as Obligors                                                  
 and       BANK OF MONTREAL       as Agent

WITNESSES THAT WHEREAS:

  (a)

the Lenders severally made credit facilities available to the Borrowers (or
their respective predecessor corporations, as applicable) on the terms and
conditions set out in a seventh amended and restated credit agreement dated as
of July 27, 2012 among the Borrowers (or their respective predecessor
corporations, as applicable), the Lenders, certain affiliates of the Borrowers,
as Obligors, and the Agent (as amended by the Waiver and Consent dated as of
July 30, 2015 and by the First Amending Agreement dated as of September 22,
2015, collectively, the “Credit Agreement”);

        (b)

the Obligors, the Lenders and the Agent entered into and/or acknowledged, as
applicable, a Waiver and Consent dated as of July 30, 2015 pursuant to which the
Lenders, among other things (and in accordance with the terms of such Waiver and
Consent), consented to the Obligors’ proposed acquisition of all of the capital
stock of Sunrise Holdings (Delaware), Inc. and the Borrowers incurring certain
indebtedness in connection with such acquisition transaction, which such
acquisition will occur on or about October 9, 2015; and


--------------------------------------------------------------------------------

- 2 -

  (c)

the parties to the Credit Agreement have agreed to amend the Credit Agreement in
the manner set forth herein in order to, among other things, amend certain
covenants contained in the Credit Agreement as a result of the Obligors’
proposed acquisition of Sunrise Holdings (Delaware), Inc.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties covenant and agree with each
other as follows:

SECTION 1
INTERPRETATION

1.1

Definitions from Agreement. Capitalized terms defined in the Credit Agreement
have the same meanings in this Second Amending Agreement unless otherwise
defined herein or the context expressly or by necessary implication requires
otherwise. This Second Amending Agreement is referenced herein as the “Second
Amending Agreement”. For greater certainty, this Second Amending Agreement
amends the Credit Agreement and the term “Agreement”, as defined in the Credit
Agreement, includes (unless the context expressly or by necessary implication
requires otherwise) this Second Amending Agreement to the extent of such
amendments. For purposes of this Second Amending Agreement, the term “Second
Amending Closing Date” means October 9, 2015.

    1.2

New and Revised Definitions. Section 1.1 of the Credit Agreement is hereby
amended such that the following definitions are inserted in the Credit Agreement
at the appropriate alphabetical location:

“Intercreditor Agreement” means the Intercreditor Agreement dated as of October
9, 2015 entered into by and between BMO, as Agent for the “First Lien
Claimholders” (as defined in the Intercreditor Agreement), and Bank of Montreal,
in its capacity as collateral agent for the “Second Lien Claimholders” (as
defined in the Intercreditor Agreement), as acknowledged by SunOpta Inc. and
SunOpta Foods Inc., as the same may be amended, varied, supplemented, restated,
amended and restated, renewed or replaced at any time and from time to time, a
true, complete and correct executed copy of which is attached hereto as Schedule
EE.

“Second Lien Notes” means the senior notes to be issued in connection with the
refinancing or exchange of the Second Lien Term Loans in sales pursuant to Rule
144A and Regulations S under the Securities Act of 1933 (United States of
America), under the Second Lien Note Indenture, together with interest, fees and
all other amounts payable in connection therewith, generating aggregate gross
proceeds of up to $330,000,000 plus additional principal amounts to fund the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing (less the amount of any
Second Lien Term Loans that remain outstanding after the issuance of such Second
Lien Notes).

--------------------------------------------------------------------------------

- 3 -

“Second Lien Notes Indenture” means the indenture to be entered into in
connection with the refinancing or exchange of the Second Lien Term Loans among
SunOpta, SunOpta Foods, the guarantors party thereto, a trustee and a collateral
agent, pursuant to which the Second Lien Notes will be issued, as such indenture
may be amended, varied, supplemented, restated, amended and restated, renewed or
replaced at any time and from time to time.

“Second Lien Term Loan Agreement” means the second lien loan agreement dated as
of October 9, 2015 entered into among, inter alia, SunOpta Foods, as borrower,
SunOpta, certain subsidiaries of SunOpta as subsidiary guarantors and loan
parties, the lenders from time to time party thereto, BMO as administrative
agent and collateral agent and BMO Capital Markets Corp. and Cooperative
Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, as joint lead
arrangers and joint bookrunners, pursuant to which SunOpta Foods may obtain
loans in an aggregate principal amount not in excess of US$330,000,000 (the
“Second Lien Term Loans”) for purposes of assisting with the proposed purchase
of all of the issued and outstanding share capital of Sunrise Holdings
(Delaware), Inc., as such second lien loan agreement may be amended, varied,
supplemented, restated, amended and restated, renewed or replaced at any time
and from time to time, a true, complete and correct executed copy of which is
attached hereto as Schedule FF.

1.3

Headings. The insertion of headings in this Second Amending Agreement is for
convenience of reference only and shall not affect the interpretation of this
Second Amending Agreement.

SECTION 2
COVENANTS

2.1

Sunrise Acquisition. Section 9.2 of the Credit Agreement is hereby amended by
inserting the following text as new Sections 9.2(t) and 9.2(u):


  “(t)

Sunrise Acquisition. Prior to the “Discharge of First Lien Obligations” (as
defined in the Intercreditor Agreement), without the prior written consent of
the “First Lien Collateral Agent” (as defined in the Intercreditor Agreement),
it agrees that no “Second Lien Document” (as defined in the Intercreditor
Agreement) may be amended, restated, renewed, extended, supplemented or
otherwise modified, and no new Second Lien Document may be granted after the
date hereof to the extent any such amendment, restatement, renewal, extension,
supplement or other modification or the terms of such new Second Lien Document
would:


  (i)

contravene the provisions of the Intercreditor Agreement or this Agreement;


--------------------------------------------------------------------------------

- 4 -

  (ii)

increase the then outstanding principal amount of the Second Lien Term Loans or,
after their issue, the Second Lien Notes (as defined in the Intercreditor
Agreement);

        (iii)

(A) increase the interest rate (relating to interest payable in cash) by more
than 3.00% per annum (excluding increases resulting from the accrual of interest
at the default rate); or (B) increase the default rate of interest other than
indirectly through an interest rate increase permitted under the preceding
clause (A);

        (iv)

change (to earlier dates) any dates upon which payments of principal or interest
are due thereon;

        (v)

change any covenant, default or event of default under, and as defined in, such
Second Lien Document in a manner adverse to a “Grantor” (as defined in the
Intercreditor Agreement);

        (vi)

change the redemption, prepayment or defeasance provisions thereof; or

        (vii)

increase the obligations of the Obligors under the Second Lien Documents or
confer any additional rights on the “Second Lien Claimholders” (as defined in
the Intercreditor Agreement) and/or the “Second Lien Collateral Agent” (as
defined in the Intercreditor Agreement) which would be adverse to the “First
Lien Claimholders” (as defined in the Intercreditor Agreement) and/or the “First
Lien Collateral Agent” (as defined in the Intercreditor Agreement) except for
increases in payment-in-kind interest.

Notwithstanding the foregoing, the Second Lien Term Loans and/or the Second Lien
Notes may be “Refinanced” (as defined in the Intercreditor Agreement) to the
extent (i) the terms and conditions of such “Refinancing” (as defined in the
Intercreditor Agreement) debt are no less favourable to the First Lien
Claimholders and in the aggregate to the Obligors than the terms and conditions
of the Second Lien Documents (as in effect prior to the Refinancing and as
determined in the reasonable opinion of the First Lien Collateral Agent, acting
on behalf of the Required Lenders); (ii) the outstanding aggregate principal
amount of the Second Lien Term Loans and/or the Second Lien Notes (as
applicable) as in effect prior to the Refinancing is not increased, and all
other terms and provisions of such Refinancing debt would be permitted in an
amendment to the Second Lien Documents in accordance with this Section 9.2(t);
and (iii) the holders of such Refinancing debt or their representative, agent or
trustee bind themselves, as Second Lien Claimholders, in a writing addressed to
the First Lien Collateral Agent for the benefit of itself and the First Lien
Claimholders, to the terms of the Intercreditor Agreement.

--------------------------------------------------------------------------------

- 5 -

  (u)

Second Lien Term Loans and Second Lien Notes. It shall not make, or permit to be
made, any voluntary prepayment in respect of the Second Lien Term Loans and/or
the Second Lien Notes (as applicable). In addition to the prohibition in respect
of any voluntary prepayment of the Second Lien Term Loans and/or the Second Lien
Notes (as applicable), it shall not make, or permit to be made, any payments of
principal of, premium, if any, and/or interest on the Second Lien Term Loans
and/or the Second Lien Notes (as applicable), unless at the time of any such
payment no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof. It shall not make, or permit to be made,
any purchase or other acquisition of any Second Lien Term Loans and/or the
Second Lien Notes (as applicable) (whether by way of redemption, open market
purchases, privately negotiated transactions, tender offers, exchange offers or
otherwise), unless at the time of any such purchase or other acquisition of
Second Lien Term Loans and/or the Second Lien Notes (as applicable) no Default
or Event of Default shall have occurred and be continuing or would occur as a
consequence thereof. It shall not permit any Subsidiary or Affiliate to
guarantee or otherwise provide credit support for the Second Lien Term Loans
and/or the Second Lien Notes (as applicable) unless such Person also guarantees
or provides the same credit support or is primarily liable for the First Lien
Obligations.”.

SECTION 3
EVENTS OF DEFAULT

3.1

Events of Default. Section 10.1 of the Credit Agreement is hereby amended by
inserting the following text as new Sections 10.1 (p) and 10.1(q):


  “(p) Second Lien Term Loan Agreement. There occurs a default or event of
default under and as defined in the Second Lien Term Loan Agreement.         (q)
Second Lien Notes Indenture. There occurs a default or event of default under
and as defined in the Second Lien Notes Indenture.”.

SECTION 4
SCHEDULES

4.1

Schedules. Schedules EE and FF are hereby added to the Credit Agreement, which
such Schedules EE and FF are attached hereto, respectively, as Exhibit I and
Exhibit II hereto.

SECTION 5
CONDITIONS PRECEDENT

5.1

Conditions Precedent. The effectiveness of this Second Amending Agreement is
subject to and conditional upon the satisfaction of the following conditions and
the delivery by the Agent to the Borrowers of a written notice that this Second
Amending Agreement is then effective:


--------------------------------------------------------------------------------

- 6 -

  (a)

Delivery of Documents. The Agent and/or BMO, as applicable, shall have received
Sufficient Copies, in form and substance satisfactory to the Agent and/or BMO,
as applicable, of the following:


  (i)

this Second Amending Agreement duly executed by all of the parties hereto;

        (ii)

a Certificate of each of the Obligors dated as of the date hereof certifying
that:


  (A)

its constating documents and the by-laws, which shall be attached thereto, are
complete and correct copies and are in full force and effect;

        (B)

all resolutions and all other authorizations necessary to authorize the
execution and delivery of and the performance by it of its obligations under
this Second Amending Agreement, the Credit Agreement as amended by this Second
Amending Agreement and the other Documents to which it is a party and all the
transactions contemplated thereby; and

        (C)

all representations and warranties contained in the Credit Agreement and in the
Second Amending Agreement are true and correct as if made on the date of the
Certificate, except to the extent affected by the transactions contemplated by
this Second Amending Agreement.


  (iii)

opinions of counsel to each Obligor, addressed to the Agent and each Lender and
counsel to the Agent with respect to, inter alia, corporate existence, capacity,
due authorization, execution and delivery of the Second Amending Agreement,
together with the enforceability of the Second Amending Agreement and the Credit
Agreement as amended by the Second Amending Agreement; and

        (iv)

such other documents as the Agent may reasonably request.

SECTION 6
REPRESENTATIONS AND WARRANTIES

6.1

Representations. Each of the Obligors represents and warrants to the Agent and
the Lenders that:


  (a)

the Credit Agreement, as amended by this Second Amending Agreement, is its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) applicable bankruptcy, reorganization, moratorium or
similar laws affecting creditors' generally, (ii) the fact that specific
performance and injunctive relief may only be given at the discretion of the
courts, and (iii) the equitable or statutory powers of the courts to stay
proceedings before them and to stay the execution of judgments;


--------------------------------------------------------------------------------

- 7 -

  (b)

the Credit Agreement, as amended by this Second Amending Agreement, does not
conflict with any constating document, agreement, instrument or undertaking
binding upon it or any of its properties;

        (c)

no Default or Event of Default now exists under the Credit Agreement or will
exist after giving effect to this Second Amending Agreement;

SECTION 7
GENERAL

7.1

Acknowledgement. The Agent and the Lenders acknowledge that the Borrowers have
advised that there will be insufficient borrowing base availability under
Facility B in order for SunOpta Foods to make a request for and obtain an
Advance under Facility B in an amount of up to US$65,500,000 in order to assist
with SunOpta Foods’ proposed purchase of all of the issued and outstanding share
capital of Sunrise Holdings (Delaware), Inc. (“Sunrise”). Accordingly, the
Borrowers have requested that the Agent and the Lenders permit certain lending
and margin value to be attributed to the current assets of Sunrise and its
various United States subsidiaries (consisting only of Sunrise Growers, Inc.,
Farm Capital Incorporated and Pacific Ridge Farms, LLC) which would constitute
Eligible Accounts Receivable, Insured Eligible Accounts Receivable and/or
Eligible Inventory but for the fact that the Agent does not then have a
perfected first (subject to Permitted Liens) priority Lien on behalf of the
Lenders on such current assets, in order to allow SunOpta Foods to obtain a
single Advance in an amount of up to US$65,500,000 under Facility B in order to
assist with the acquisition of Sunrise. In the circumstances, the Agent, the
Lenders and SunOpta Foods acknowledge and agree that SunOpta Foods may, for
purposes of effecting the Sunrise acquisition, receive lending/margin value in
respect of such Eligible Accounts Receivable, Insured Eligible Accounts
Receivable and Eligible Inventory of each of Sunrise, Sunrise Growers, Inc.,
Farm Capital Incorporated and Pacific Ridge Farms, LLC at advance rates equal to
50% of the advance rates otherwise applicable for purposes of calculating the
Facility B Borrowing Base. The Borrowers, the Agent, the Lenders and the other
Obligors acknowledge and agree that this accommodation is being made by the
Agent and the Lenders to SunOpta Foods for a limited period commencing on the
date of the drawdown of the single Advance under Facility B in order to assist
with the acquisition of Sunrise until the earlier of (i) the date which is 30
days after the closing of SunOpta Foods’ acquisition of Sunrise; and (ii) the
date on which a satisfactory borrowing base certificate and field examination
report in respect of Sunrise and its subsidiaries which constitute North
American Included Subsidiaries (including most current, last 3 months, aged
accounts receivable, accounts payable and inventory listings for Sunrise and its
relevant North American Included Subsidiaries) have been provided to the Agent
and each of Sunrise and its North American Included Subsidiaries has become an
Obligor under the Credit Agreement and has executed and delivered the
documentation required pursuant to Section 7.3 of the Credit Agreement, at which
point in time this accommodation shall no longer be available and the Facility B
Borrowing Base will be calculated in accordance with its normal terms under the
Credit Agreement. For greater certainty, the parties acknowledge and agree that
no margin or lending value will be provided in respect of real property or
equipment located in the USA which is owned by Sunrise or its North American
Included Subsidiaries until such point in time as there has been provided in
favour of the Agent, as applicable, an environmental Phase I report, the most
recent available appraisal in respect of such real property or equipment, and a
first-ranking Mortgage/Lien (subject to Permitted Liens) has been granted and
exists in favour of the Agent as required by the Credit Agreement. The parties
agree that the provisions of this Section 7.1 amend the last paragraph of the
Waiver and Consent regarding Project Shine dated July 30, 2015 previously
entered into and/or acknowledged by the Agent, each of the Lenders, each of the
Borrowers and each of the other Obligors. In addition to the foregoing, the
parties acknowledge, confirm and agree that Tradin Organics USA, LLC is an
Excluded Subsidiary for purposes of the Credit Agreement.


--------------------------------------------------------------------------------

- 8 -

7.2

Severability. Any provision of this Second Amending Agreement which is
prohibited by the laws of any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition without invalidating the remaining
terms and provisions hereof.

    7.3

Costs, Expenses and Taxes. The Obligors agree to pay, on demand, all reasonable
costs and expenses of the Agent and the Lenders in connection with the
preparation, execution, delivery, operation or enforcement of this Second
Amending Agreement and the Credit Agreement including, without limitation, the
reasonable fees and out-of-pocket expenses of the Lenders' counsel and other
professionals engaged by the Lenders with respect to the preparation,
negotiation and documentation of this Second Amending Agreement, the Security
Documents, if any, and the related closing documents with respect thereto and
with respect to advising the Agent and the Lenders of their rights and
responsibilities in connection with the continuing operation of the Credit
Agreement, as amended by this Second Amending Agreement.

    7.4

Form of Documents. All documents delivered under or in connection with this
Second Amending Agreement or under or in connection with the Credit Agreement
shall be in form and substance satisfactory to the Agent, the Lenders and their
counsel, in each case, acting reasonably.

    7.5

Governing Law. This Second Amending Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and of Canada applicable
therein and shall be treated in all respects as an Ontario contract. Each
Borrower and Obligor irrevocably submits to the non-exclusive jurisdiction of
the courts of the Province of Ontario and hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. Each Obligor hereby irrevocably waives, to the fullest extent it may
effectively do so, the defence of an inconvenient forum to the maintenance of
such action or proceeding.

    7.6

Governing Documents. The Credit Agreement as amended by this Second Amending
Agreement and all other Documents delivered pursuant to or referenced in the
Credit Agreement as amended by this Second Amending Agreement constitute the
complete agreement of the parties hereto with respect to the subject matter
hereof and supersede any other agreements or understandings between or among
each of the Obligors, the Agent and the Lenders. Save as expressly amended by
this Second Amending Agreement, all other terms and conditions of the Credit
Agreement remain in full force and effect unamended.


--------------------------------------------------------------------------------

- 9 -

7.7

Time of the Essence. Time shall be of the essence of this Second Amending
Agreement.

    7.8

Further Assurances. The Obligors shall from time to time promptly, upon the
request of the Agent, take or cause to be taken such action, and execute and
deliver such further documents as may be reasonably necessary or appropriate to
give effect to the provisions and intent of this Second Amending Agreement and
the Documents.

    7.9

Confirmation of Obligors. By signing this Second Amending Agreement, each of the
Obligors hereby agrees to comply with all of its obligations under the Credit
Agreement as hereby amended and, as applicable, confirms that the guarantees
given by it (and/or its predecessor corporations, as applicable) to the Agent
and the Lenders and all Security Documents given by it (and/or its predecessor
corporations, as applicable) as security for its obligations, direct, indirect,
absolute and/or contingent, remain in full force and effect in accordance with
their respective terms and continue to support all of the Borrowers'
indebtedness and liabilities, present and future, to, the Agent and the Lenders
including, without limitation, each Borrower's indebtedness and liabilities
under the Credit Agreement and the Security Documents granted by each such
Borrower (and/or their respective predecessor corporations, as applicable). For
greater certainty, each Obligor that has previously executed and delivered a
Security Document hereby acknowledges and confirms that each such Security
Document secures the obligations of such Obligor under and in connection with
this Agreement and all other relevant Documents.

    7.10

Counterparts. This Agreement and the Documents may be executed and delivered in
any number of counterparts, each of which when executed and delivered is an
original but all of which taken together constitute one and the same instrument.
This Agreement and the Documents may be executed and delivered by facsimile
transmission or PDF and each of the parties hereto may rely on such facsimile
signature or PDF as though that facsimile signature or PDF were an original
hand-written signature.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

- S1 -

IN WITNESS WHEREOF the parties hereto have caused this Second Amending Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

SUNOPTA INC. By:   /s/ Jill Barnett   Name:   Jill Barnett   Title:   VP,
General Counsel & Corporate Secretary             SUNOPTA FOODS INC. By:   /s/
Jill Barnett   Name:   Jill Barnett   Title:   VP, General Counsel & Corporate
Secretary             SUNOPTA INVESTMENTS LTD. By:   /s/ Jill Barnett   Name:  
Jill Barnett   Title:  VP, General Counsel & Corporate Secretary e        
SUNOPTA GRAINS AND FOODS INC. By:   /s/ Jill Barnett   Name:   Jill Barnett  
Title:   VP, General Counsel & Corporate Secretary         SUNOPTA COMPANIES
INC. By:   /s/ Jill Barnett   Name:   Jill Barnett   Title:   VP, General
Counsel & Corporate Secretary         SUNOPTA GLOBAL ORGANIC By:   /s/ Jill
Barnett INGREDIENTS INC. Name:   Jill Barnett   Title:   VP, General Counsel &
Corporate Secretary         CITRUSOURCE, LLC By:   /s/ Jill Barnett   Name:  
Jill Barnett   Title:   VP, General Counsel & Corporate Secretary


--------------------------------------------------------------------------------

- S2 -

BANK OF MONTREAL By:   /s/ Francois Wentzel in its capacity as Agent Name:  
Francois Wentzel   Title:   Managing Director      
By:________________________________   Name:   Title:               BANK OF
MONTREAL By:   /s/ Pedram Kaya in its capacity as Lender Name:   Pedram Kaya  
Title:   Managing Director, Corporate   Finance, ABL, BMO Bank of Montreal      
  By:   /s/ Gary Still   Name:   Gary Still   Title:   Managing Director,
Corporate   Finance, ABL, BMO Bank of Montreal             BANK OF MONTREAL
By:   /s/ Randon Gardley (Chicago Branch) Name:   Randon Gardley in its capacity
as Lender Title:   Vice President         By:________________________________  
Name:     Title:               EXPORT DEVELOPMENT By:   /s/ Sean Borutskie
CANADA Name:   Sean Borutskie in its capacity as Lender Title:   Asset Manager  
      By:   /s/ Sheila Banning   Name:   Sheila Banning   Title:   Asset Manager
            RABOBANK NEDERLAND By:   /s/ Valter Lourenco CANADIAN BRANCH Name:  
Valter Lourenco in its capacity as Lender Title:   Vice President, Senior Credit
Analyst         By:   /s/ Nicolas Stoupak   Name:   Nicolas Stoupak   Title:  
Executive Director


--------------------------------------------------------------------------------

- S3 -

CANADIAN IMPERIAL BANK By:   /s/ Lisa Daley OF COMMERCE Name:   Lisa Daley in
its capacity as Lender Title:   Authorized Signatory         By:   /s/ Nicole
Shinya   Name:   Nicole Shinya   Title:   Authorized Signatory


--------------------------------------------------------------------------------

EXHIBIT I

SCHEDULE EE

[SEE ATTACHED INTERCREDITOR AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT II

SCHEDULE FF

[SEE ATTACHED SECOND LIEN TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------